UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1000


PHILIP EMIABATA,

                    Plaintiff - Appellant,

             v.

BB&T (BRANCH BANKING AND TRUST CO.); JACQUE DOLOTINA, Asst.
Manager at BB&T Co.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cv-00529-TDS-JLW)


Submitted: July 31, 2019                                          Decided: August 15, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Philip Emiabata, Appellant Pro Se. Lauren Elizabeth Bohdan, Michael Duane Jones,
HEDRICK GARDNER KINCHELOE & GAROFALO, LLP, Charlotte, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Philip Emiabata appeals the district court’s orders granting Jacque Dolotina’s and

BB&T’s motions to dismiss and denying his various motions. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Emiabata v. BB&T, No. 1:17-cv-00529-TDS-JLW (July 31, 2018 & Dec.

13, 2018). We deny Emiabata’s motion for a transcript, as there were no proceedings to

transcribe. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2